DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 04 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a center tapped secondary transformer coil; a center tapped inductor coupled to the secondary transformer coil”; claim 13 recites, “providing a secondary transformer coil; coupling a center tapped inductor to the secondary transformer coil”. In each of these cases, the scope is unclear in view of the use of the term “center tapped”. 
That is, under the plain meaning of the words, one of ordinary skill in the art would understand a “center tapped inductor” to be an inductor which itself has a center tap or terminal at some point along the length of the inductance element. This presumption would be reinforced, in the case of claim 1, by the recited “center tapped secondary transformer coil”.
However, viewed in light of Applicant’s disclosure as a whole, it appears that while the center tapped secondary transformer coil is exactly what it seems (e.g., center-tapped winding 104 in Fig. 1, etc.), the inductor (Lr in various figures) is not center[-]tapped, but is merely connected to the center tap of the secondary coil.
While Applicant is entitled to be their own lexicographer in drafting the claims, terms should generally be used in a manner that is consistent with their plain meaning as understood in the art, unless a clear, specific, and limiting definition is provided in the specification for the given terms. In this case, the fact that the term “center tapped” is used in the claims in manners both consistent and inconsistent with its plain meaning creates ambiguity in the proper claim interpretation.
For examination purposes, the “center tapped inductor” will be considered to be any inductor coupled to the secondary transformer coil (and therefore coupled, whether directly or indirectly, to the secondary coil’s center tap).
Claims 2-12 and 14-20 depend from claims 1 and 13, respectively, and therefore inherit the above deficiencies. Further, many of the dependent claims themselves refer to the “center tapped inductor”, and such claims are thus also indefinite for this additional reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (US 2012/0250369).
In re claims 1 and 13, Furukawa discloses an apparatus (e.g., Fig. 29) and method for manufacturing the same (the method of manufacture, being claimed merely as “providing”, “coupling”, etc., the pieces of the apparatus, is inherent to the apparatus itself) comprising: a primary transformer coil (primary coil on left side of transformer T); a center tapped secondary transformer coil (secondary coil with center tap shown on right side of transformer T); a center tapped inductor (any of inductors L in output circuits) coupled to the secondary transformer coil (through any of the secondary side switches as shown); a first switch (e.g., S4aU) in electrical communication with the center tapped inductor (either directly or through the secondary winding, as shown), the secondary transformer coil being configured to affect a first output voltage (as is readily understood from the figure – induced voltage on the secondary coil drives current to all of the outputs 16U-W; see [0225], [0226], [0229]; a more general explanation of the function of the inventive circuit arrangement is provided in Furukawa’s description of Figs. 2-5 in the spec); and a second switch (e.g., S4bV) in electrical communication with the center tapped inductor (either directly or through the secondary winding, as shown), the secondary transformer coil and the second switch being configured to affect a second output voltage (as shown and explained above for instance S4bV supplies current from the secondary coil to the second output 16V).
In re claims 2 and 15, Furukawa discloses a first capacitor (C coupled to output 16U) coupled to the center tapped inductor (either directly or indirectly as shown) and to the first switch (S4aU as shown); a second capacitor (C coupled to output 16V) coupled to the center tapped inductor (either directly or indirectly as shown) and to the second switch (S4bV as shown); a first output (across terminals 12, 14 of 16U) connected to the first capacitor; and a second output (across terminals 12, 14 of 16V) connected to the second capacitor.
In re claims 4 and 16, Furukawa discloses an output filter inductor (e.g., any other inductor L besides the center tapped inductor) positioned between the first capacitor and the first output (as shown), and a second filter inductor (the third inductor L) positioned between the second capacitor and the second output (as shown).
In re claim 5, Furukawa discloses wherein the apparatus comprises a non-resonant converter (i.e., the disclosed power converter is not taught to be operated in any resonant control mode, for example, and therefore is considered to be non-resonant).
In re claim 6, Furukawa discloses wherein the first switch comprises a pair of unidirectional switches (see, e.g., [0226], as well as Figs. 23A-G and [0194]-[0195] where Furukawa teaches that the converter may use other bidirectional switch types including pairs of unidirectional switches).
In re claims 9 and 14, Furukawa discloses a diode bridge in electrical communication with the primary transformer coil (e.g., diodes D1, D2 in Fig. 29 form a half-bridge circuit along with switches S1, S2).
In re claims 10, 11, 18, and 19, Furukawa discloses wherein the first switch is operated to control a positive half cycle of the first output voltage (i.e., switch S4AU in part controls both half-cycles of output voltage at 16U; see Fig. 30 and [0229]), and wherein the second switch is operated to control a negative half cycle of the second output voltage (as just explained and cited, but for switch S4bV and output 16V); and
wherein the first switch is operated to control a negative half cycle of the first output voltage (as explained/cited above), and wherein the second switch is operated to control a positive half cycle of the second output voltage (as explained/cited above).
In re claims 12 and 20, Furukawa discloses wherein the first switch is operated to control a positive direct current output, and wherein the second switch is operated to control a negative direct current output (See [0229]: the converter may be equally used to produce DC outputs, which includes DC outputs of arbitrary polarity (Abstract)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 2012/0250369) in view of Jungreis (US 2009/0290384).
In re claim 3, Furukawa discloses the claimed invention as explained above, except wherein the apparatus comprises a resonant converter. Whereas Jungreis discloses a similar converter topology (e.g., Fig. 3) and teaches the use of a resonant control mode for the purpose of achieving soft-switching and reducing losses (see [0025], [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Furukawa by implementing a resonant mode of control, such that the apparatus would comprise a resonant converter, as taught by Jungreis in order to enable soft switching and reduced losses.
In re claim 8, Furukawa discloses a third switch (e.g., any of other switches shown in Fig. 29); and a fourth switch (any other switch shown in Fig. 29). Furukawa does not disclose an input filter comprising a first inductor and a first capacitor in electrical communication with the primary transformer coil. 
Whereas Jungreis discloses a similar converter topology (e.g., Fig. 3) which comprises an input filter including an inductor (L2, TX3) and a capacitor (C1, C2) connected in the primary or input side of the converter (and thus connected to primary coil P1 as shown) in order to provide EMI filtering and to prevent noise from coupling back to the power source, particularly in applications where the apparatus operates off a rectified AC source ([0015] and Fig. 3 as shown).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Furukawa by incorporating an input filter with a first inductor and a first capacitor in electrical communication with the primary transformer coil in order to provide EMI filtering to prevent noise from coupling back to the power source, as taught by Jungreis.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 2012/0250369) in view of Wu et al. (US 2005/0212494).
In re claims 7 and 17, Furukawa discloses the claimed invention as explained above, except for an H-bridge converter to provide reactive power support, wherein the H-bridge converter is connected to at least one secondary side output.
Whereas active filtration of AC power networks via an H-bridge was old and well-known in the art for the stated purpose of providing reactive power support. For instance, Wu discloses an H-bridge reactive power compensator (Fig. 2) connected to an power network output (power source, load) in order to compensate reactive power in the network to improve efficiency in a well-known manner (See [0002]-[0004]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Furukawa by incorporating an H-bridge converter to provide reactive power support, wherein the H-bridge converter is connected to at least one secondary side output as taught by Wu in order to compensate reactive power in the network to improve efficiency in a well-known manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of power converters with center-tapped secondary windings for AC and/or DC loads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838